REL:09/26/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014
                             ____________________

                                    1130440
                             ____________________

                           Sara Johnson Crossfield

                                           v.

                        Limestone County Commission

                  Appeal from Limestone Circuit Court
                             (CV-13-0058)



MOORE, Chief Justice.

      Sara Johnson Crossfield appeals from a summary judgment

entered     by    the    Limestone       Circuit     Court     in    favor     of   the

Limestone County Commission ("the Commission") in Crossfield's
1130440

action to reverse the Commission's decision to vacate a

portion of Dogwood Flats Road1 in Limestone County. We affirm.

                     I. Facts and Procedural History

       In    early   2013,   the   Commission      proposed   to    vacate   a

portion of Dogwood Flats Road pursuant to § 23-4-1 et seq.,

Ala.       Code   1975   (which      addresses     vacating   streets     and

highways). The relevant section of Dogwood Flats Road lies

near Tanner and runs north and south for a distance of

approximately        2,230   feet.    In   April   2013,   the     Commission

advertised the proposed road vacation for four consecutive

weeks in a local newspaper. The Commission notified the

abutting property owners of that portion of Dogwood Flats Road

proposed to be vacated and scheduled a public hearing pursuant

to § 23-4-2, Ala. Code 1975. Crossfield's property does not

abut the portion of Dogwood Flats Road proposed to be vacated;

it abuts Dogwood Flats Road approximately 400 feet north of

the portion of the road that the Commission proposed to

vacate.




       1
     The name of the road appears both as "Dogwood Flat Road"
and "Dogwood Flats Road" in the record and in the parties'
briefs. We refer to the road as "Dogwood Flats Road."
                                       2
1130440

    On May 6, 2013, the Commission held a public hearing

concerning the proposed road vacation. Crossfield attended the

hearing    and   voiced   her   objections   to    the   proposed   road

vacation pursuant to § 23-4-2(a) ("Any citizen alleging to be

affected    by   the   proposed   vacation   may    submit   a   written

objection to the governing body or may request an opportunity

to be heard at the public hearing held as required herein.").

    After the hearing, the Commission adopted a resolution

vacating the relevant portion of the road. The Commission

found that the portion of the road sought to be vacated was no

longer in use by the general public and that it was in the

public interest to vacate that portion of Dogwood Flats Road.

The Commission found that the vacation of the road would not

deprive any owner of any right to convenient and reasonable

means of ingress and egress.

    On June 5, 2013, Crossfield filed an appeal of the

Commission's vacation of the road in the Limestone Circuit

Court ("the trial court") pursuant to § 23-4-5, Ala. Code 1975

("Any party affected by the vacation of a street, alley, or

highway pursuant to this chapter may appeal within 30 days of

the decision of the governing body vacating the street to the


                                   3
1130440

circuit court of the county in which the lands are situated

...."). Crossfield alleged that she was a "party affected by

the vacation of a portion of Dogwood Flat[s] Road" and asked

the trial court to set aside the vacation of the road.

Crossfield alleged, among other things, that the Commission

had obstructed her access to Piney Creek, which lies to the

east and south of Crossfield's property.

    On June 21, 2013, the Commission moved the trial court to

dismiss Crossfield's appeal on the grounds that "Crossfield is

not a person affected by the vacation and lacks standing to

appeal the decision of the [Commission] to vacate the subject

portion of Dogwood Flats Road." The Commission's motion to

dismiss included copies of public records relevant to the

vacation of the road and an affidavit from Richard Sanders,

Limestone County's engineer who coordinates the Commission's

vacation of county roads. Sanders's affidavit states:

         "[Crossfield] is not an owner of land abutting
    the portion of Dogwood Flats Road to be vacated.

         "The portion of Dogwood Flats Road the County
    vacated is approximately 400 feet south of property
    owned by [Crossfield].

         "The [Commission] determined that the vacation
    of the subject portion of Dogwood Flats Road would
    not deprive any owner of any right to convenience

                              4
1130440

    [sic] and reasonable means of ingress and egress,
    including [Crossfield]. ...

         "... Dogwood Flats Road is not accessed by a
    public thoroughfare from the south. Upon my
    knowledge and belief, prior to the vacation of the
    subject portion of Dogwood Flats Road, [Crossfield]
    did not use the vacated portion of Dogwood Flats
    Road for ingress and egress to and from her
    property.

         "Further, upon my knowledge and belief, neither
    [Crossfield] nor any other abutting landowners or
    the general public has been deprived of any
    convenient and reasonable ingress and egress to a
    nearby waterway. The vacated portion of Dogwood
    Flats Road was not being used by the general public
    to access any waterway or body of water."

    On September 23, 2013, the Commission moved the trial

court to convert its motion to dismiss into a motion for a

summary judgment, which motion the trial court granted. On

October   8,   2013,   Crossfield   filed   a   response   to   the

Commission's motion. On November 20, 2013, Crossfield filed an

affidavit on her own behalf in opposition to the Commission's

motion for a summary judgment. Crossfield's affidavit states,

in pertinent part:

         "Roy (Crossfield) and I were both stunned when
    the [Commission] chose to close Dogwood Flat[s] Road
    and bar us with a chain and padlocks from the Piney
    Creek. I have read cases ... that state clearly that
    if a landowner is barred from a body of water that
    he does have the right for the vacation to be set
    aside. A landowner suffers a special injury if he is

                                5
1130440

     denied convenient access to a nearby body of water.
     Williams v. Norton, 399 So. 2d 828 (Ala. 1981).
     McPhillips v. Brodbeck, 266 So. 2d 592 (Ala. 1972).
     Holz v. Lyles, 251 So. 2d 583 (Ala. 1971). We ask
     the good judge to set aside the vacation of Dogwood
     Flat[s] Road and reunite us again with our Piney
     Creek. ...

          "In my case, as the owner of Farm 8556, the
     vacation of Dogwood Flat[s] Road affects the value
     of my property, the safety of my property, the
     drainage of it, and the survival of it. There are
     many people who used the public way to visit the
     Piney Creek who are ardent supporters and cherish
     the Piney Creek, but no one cheers more loudly than
     the owner in the vicinity."2

     On November 25, 2013, the trial court held a hearing on

the Commission's motion for a summary judgment at which

testimony was presented. At the hearing, the Commission argued

that Crossfield did not have standing to appeal the vacation

of   Dogwood   Flats   Road   because   she   was   not   an   abutting

landowner. Crossfield argued that she had standing to appeal

because the vacation of the road denied her convenient access

to Piney Creek and because the value of her property would be

diminished as a result of the back-up of water in the ditches

along Dogwood Flats Road, which would no longer be maintained

by the County.


     2
     Crossfield's affidavit also recites events occurring in
2011 following a tornado and a flood.
                                  6
1130440

    On    December   12,   2013,   the   trial   court   granted   the

Commission's motion for a summary judgment and dismissed

Crossfield's appeal. The trial court's order states:

         "Upon a full and fair consideration of the
    matters pled and oral arguments made to the Court at
    said hearing, the Court finds there is no genuine
    issue as to any material fact and [the Commission]
    is entitled to the judgment of having [Crossfield's]
    appeal dismissed as a matter of law."

On January 17, 2014, Crossfield filed her notice of appeal to

this Court pursuant to § 23-4-5 ("From the judgment of the

circuit court, an appeal may be taken within 42 days by either

party to ... the Supreme Court ....").

                     II. Standard of Review

    Summary judgment is proper if "there is no genuine issue

as to any material fact and ... the moving party is entitled

to a judgment as a matter of law." Rule 56(c), Ala. R. Civ. P.

         "'The standard of review applicable to a summary
    judgment is the same as the standard for granting
    the motion....'

         "'... The burden is on the moving party to make
    a prima facie showing that there is no genuine issue
    of material fact and that it is entitled to a
    judgment as a matter of law. In determining whether
    the movant has carried that burden, the court is to
    view the evidence in a light most favorable to the
    nonmoving party and to draw all reasonable
    inferences in favor of that party. To defeat a
    properly supported summary judgment motion, the

                                   7
1130440

       nonmoving party must present "substantial evidence"
       creating a genuine issue of material fact--"evidence
       of such weight and quality that fair-minded persons
       in the exercise of impartial judgment can reasonably
       infer the existence of the fact sought to be
       proved."'"

Pritchett v. ICN Med. Alliance, Inc., 938 So. 2d 933, 935

(Ala. 2006)(quoting Capital Alliance Ins. Co. v. Thorough-

Clean, Inc., 639 So. 2d 1349, 1350 (Ala. 1994))(internal

citations omitted). "Questions of law are reviewed de novo."

Alabama Republican Party v. McGinley, 893 So. 2d 337, 342

(Ala. 2004).

                          III. Discussion

       The issue before this Court is whether Crossfield was a

"party affected by the vacation" of Dogwood Flats Road and

thus    has   standing   to   contest   the   Commission's   decision

pursuant to § 23-4-5, which provides:

            "Any party affected by the vacation of a street,
       alley, or highway pursuant to this chapter may
       appeal within 30 days of the decision of the
       governing body vacating the street to the circuit
       court of the county in which the lands are situated,
       and upon such appeal, the proceeding shall be tried
       de novo, either party having the right to demand
       trial by jury .... From the judgment of the circuit
       court, an appeal may be taken within 42 days by
       either party to the Court of Civil Appeals or the
       Supreme Court in accordance with the Alabama Rules
       of Appellate Procedure."


                                   8
1130440

(Emphasis added.) Section 23-4-2, Ala. Code 1975, provides

that vacation of a road "shall not deprive other property

owners of any right they may have to convenient and reasonable

means of ingress and egress to and from their property, and if

that right is not afforded by the remaining streets and

alleys, another street or alley affording that right must be

dedicated." (Emphasis added.)3

       The Commission maintains that Crossfield has not provided

substantial evidence showing that she is an affected party

with       standing   to   appeal.   According   to   the   Commission,

Crossfield is not an affected party because (1) she is not an

abutting landowner and (2) she has not been denied access to

a waterway. Crossfield maintains that she does not have to be

an abutting landowner in order to appeal the vacation of the

road. She asserts that she can bring an action to prevent the

vacation of Dogwood Flats Road because, she says, she has a




       3
     Crossfield correctly notes that vacation statutes are to
be strictly construed. See Bownes v. Winston Cnty., 481 So. 2d
362, 363 (Ala. 1985) ("There is a common law prohibition
against the vacation of public ways. ... Therefore, the
vacation statutes are in derogation of the common law
prohibition against the vacation of public ways and must be
strictly construed.").
                                     9
1130440

special interest in the road and suffers "damages different in

kind and degree from those suffered by the public."

A. Ownership of abutting property is not a requirement for
standing under § 23-4-5.

    Ownership of land abutting the portion of the road to be

vacated is not a requirement for standing to appeal the

government's decision to vacate the road. See Jackson v.

Moody, 431 So. 2d 509, 513 (Ala. 1983)("[P]laintiffs do

possess standing to contest the vacation, notwithstanding the

fact that they are not abutting property owners."); Gwin v.

Bristol   &   Iron   Works,   Inc.,    366 So. 2d    692,   694   (Ala.

1978)("[I]t is no consequence that they were not abutting

owners to that specific portion proposed to be closed ....").

Crossfield correctly asserted that she is not required to be

an abutting landowner to the vacated portion of the road in

order to have standing to appeal the Commission's decision

under § 23-4-5.

B. To have standing under § 23-4-5, an individual must assert
a special injury closely connected to the vacation of the
road.

    Section     23-4-5   does   not     define     the    phrase      "party

affected" used therein. However, § 23-4-2(b) protects "other

property owners of any right they may have to convenient and

                                  10
1130440

reasonable means of ingress and egress to and from their

property." In addition, we have held that individuals who

suffer "a special injury" from the vacation of a road have

standing to contest the vacation. An individual suffers a

special injury when he or she has suffered damage "different

in kind and degree from [that] suffered by the public in

general." Hall v. Polk, 363 So. 2d 300, 302 (Ala. 1978). For

example, a special injury could be "an obstruction [that]

forces the owner of land abutting on the obstructed road into

a circuitous route to the outside world or denies convenient

access to a waterway." Id.

    However,   a   claimed injury is   too   remote   to   support

standing when there is a "lack of a close connection between

the wrong and the injury." Moody, 431 So. 2d at 513. We have

referred to the requirement of a close connection as the "rule

of remoteness," id.; see also Gwin, 366 So. 2d at 694.

    In Hall v. Polk, we held that the petitioner, who lived

directly east of a river, had standing when the roadway that

was obstructed was the only "direct, convenient access" to the

river from the petitioner's property. 363 So. 2d at 302.

Although a more circuitous route to the river was available,


                              11
1130440

we held that the petitioner suffered a special injury because

of   his   proximity   to   the   river   and   the   obstruction   of

convenient access. 363 So. 2d at 303. We also have held that

property owners had standing as the result of a right derived

from owning property in a subdivision. See Jackson v. Moody,

431 So. 2d 509, 513 (Ala. 1983)(holding that the interest in

an access road to the dedicated beach area for those residing

in the subdivision is not remote); Gwin, 366 So. 2d at 694

(holding that petitioners had standing because they purchased

land in a subdivision as laid out by the subdivision map).

       Crossfield stated that the vacation of Dogwood Flats

Road affects the value, safety, drainage, and survival of her

property and that the vacation of the road bars her "with a

chain and padlocks from the Piney Creek." However, Crossfield

failed to provide substantial evidence demonstrating that the

road vacation affected her legal rights, her convenient access

to Piney Creek, or the value, safety, and drainage of her

property. Unlike the petitioner in Hall, Crossfield has not

shown that the portion of the road vacated is her only direct

and convenient means of access to Piney Creek. Evidence of a

chain and a padlock on one road does not show that there is no


                                  12
1130440

other convenient way to get to Piney Creek. Crossfield has not

demonstrated any other non-remote special injury, such as a

property interest, as the petitioners in Gwin and Jackson did.

    Crossfield has not shown that she would suffer a specific

injury different in kind and degree from that suffered by the

general public and that passes muster under the rule of

remoteness; therefore she is not an "affected" party pursuant

to § 23-4-5.

                       IV. Conclusion

    Crossfield's evidence, even when viewed in the light most

favorable to her as the nonmovant, does not create a genuine

issue of material fact that would preclude a summary judgment

for the Commission. Therefore, the summary judgment in favor

of the Commission is affirmed.

    AFFIRMED.

    Stuart, Bolin, Parker, and Main, JJ., concur.

    Murdock, Shaw, Wise, and Bryan, JJ., dissent.




                             13
1130440

MURDOCK, Justice (dissenting).

    I dissent. The Limestone County Commission's decision to

vacate over 2,000 feet of Dogwood Flats Road may be due to be

upheld on the merits, but I cannot agree that Sara Johnson

Crossfield does not have standing to challenge that decision.

    As the main opinion notes, one who establishes that he or

she has a "special injury" resulting from the vacation of a

road has standing to challenge that vacation.         The main

opinion further observes that "[a]n individual suffers a

special injury when he or she has suffered damage 'different

in kind and degree from [that] suffered by the public in

general.'"   ___ So. 3d at ___ (quoting Hall v. Polk, 363
So. 2d 300, 302 (Ala. 1978)).

    Crossfield's home and property abut Dogwood Flats Road at

a point only 400 feet north of the vacated section.   That fact

alone gives Crossfield an interest in the roadway different

from that of the general public.     Furthermore, the rendition

of the facts provided by the main opinion makes it clear that

the vacation of Dogwood Flats Road will deprive Crossfield of

a relatively direct means of access to Piney Creek. Moreover,

Crossfield testified by affidavit that the vacation of Dogwood


                                14
1130440
Flats Road will affect the value of her property, safety, and

drainage.   Thus,   both   Crossfield's   allegations   and   the

undisputed facts establish that she suffered the kind of

"special injury" required to allow her to challenge the

vacation of Dogwood Flats Road.

    Shaw, Wise, and Bryan, JJ., concur.




                              15